Fourth Court of Appeals
                                San Antonio, Texas
                                       May 22, 2019

                                   No. 04-19-00281-CV

                                    Dianne SCHRAB,
                                        Appellant

                                             v.

                                     Andrew ROSSI,
                                        Appellee

               From the 229th Judicial District Court, Jim Hogg County, Texas
                                Trial Court No. CC-17-154
                        Honorable Baldemar Garza, Judge Presiding

                                         ORDER

      The petition for permissive appeal is DENIED. This appeal is DISMISSED. Appellee is
awarded costs he incurred related to this appeal.

      It is so ORDERED on May 22, 2019.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2019.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court